Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an obtaining unit, in claim 18; and an obtaining unit, in claim 19.
In figure 1, obtaining unit 201, and/or, in the specification, in page 7, lines 4-5, i.e., the CPU functions as an obtaining unit 201, and in page 11, line 22 to page 12, line 2, i.e., “The obtaining unit 201 … stock information 413”, is being interpreted to read on: an obtaining unit, in claims 18 and 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keita Imai (Reg. No. 74,579) on 1/12/2021.

The application has been amended as follows: 

In the specification:
In page 6, line 4, after “instruction”, change “apparats” to --apparatus--.
In page 8, line 4, after “printer 4 and”, change “t” to --to--.

In the claims:
In claim 1, line 18, change “, and the pieces of attribute information of paper are different” to --, and pieces of attribute information of paper in the obtained paper feed information and pieces of attribute information of paper stored in the memory are different--. 


In claim 19, line 17, change “, and the pieces of attribute information of paper are different” to --, and pieces of attribute information of paper in the obtained paper feed information and pieces of attribute information of paper stored in the memory are different--.

In claim 20, lines 16-17, change “, and the pieces of attribute information of paper are different” to --, and pieces of attribute information of paper in the obtained paper feed information and pieces of attribute information of paper stored in the memory are different--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding amended independent claim 1, the closest prior art of record, namely, YUKIE ITSUO (JP 2016-175354 A) does not disclose, teach or suggest, wherein the controller performs the rewriting in a case where identification information of the attribute information of paper included in the obtained paper feed information and identification information of the attribute information of paper stored in the memory are identical, and pieces of attribute information of paper in the obtained paper feed are different, as recited in amended independent claim 1.
Claims 3, 5, 8, 9, 10, 11, 12, 13, 15 and 17 are allowable because they are dependent on allowable independent claim 1 above.

Regarding amended independent claim 18, the closest prior art of record, namely, YUKIE ITSUO (JP 2016-175354 A) does not disclose, teach or suggest, wherein the predetermined time point is when the printing apparatus is restored from a power-off state or a power-saving state to a normal state, as claimed in amended independent claim 18.

Regarding amended independent claim 19, the closest prior art of record, namely, YUKIE ITSUO (JP 2016-175354 A) does not disclose, teach or suggest, wherein the controller performs the rewriting in a case where identification information of the attribute information of paper included in the obtained paper feed information and identification information of the attribute information of paper stored in the memory are identical, and pieces of attribute information of paper in the obtained paper feed information and pieces of attribute information of paper stored in the memory are different, as recited in amended independent claim 19.

Regarding amended independent claim 20, the closest prior art of record, namely, YUKIE ITSUO (JP 2016-175354 A) does not disclose, teach or suggest, rewriting in a case where identification information of the attribute information of paper included in the obtained paper feed information and identification information of the attribute information of paper stored in the memory are identical, and pieces of attribute information of paper in the obtained paper feed information and pieces of attribute information of paper stored in the memory are different, as claimed in amended independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOV POPOVICI/Primary Examiner, Art Unit 2677